UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA, No. 1:21-CR-31
Plaintiff,
Hon. Paul L. Maloney
V. US. District Judge

NICHOLAS ROBERT GAGLIO,

Defendant.
/

PLEA AGREEMENT

This constitutes the plea agreement between Nicholas Robert Gaglio
(“Defendant”) and the United States Attorney’s Office for the Western District of
Michigan. The terms of the agreement are as follows:

1. Defendant Agrees to Plead Guilty. Defendant agrees to plead
guilty to Count 1 of the Indictment, which charges Defendant with theft of firearms
from a federal firearms licensee in violation of Title 18, United States Code, Section
924(m).

2). Defendant Understands the Crime. In order for Defendant to be

 

guilty of violating Title 18, United States Code, Section 924(m), the following must
be true:
a. Defendant stole one or more firearms;

b. from a federally licensed dealer of firearms.
Defendant is pleading guilty because Defendant is guilty of the charge
described above.

3. Defendant Understands the Penalty. The statutory maximum
sentence that the Court can impose for a violation of Title 18, United States Code,
Section 924(m), is the following:

Maximum term of imprisonment: 10 years;
Maximum term of supervised release: 3 years;

Maximum fine: $250,000; and
Mandatory special assessment: $100

pe pp

Defendant agrees to pay the special assessment at or before the time of sentencing
unless Defendant affirmatively demonstrates to the Court that he lacks the ability
to pay.

A, Mandatory Restitution (MVRA). Defendant understands that he will
be required to pay full restitution as required by law. The parties currently do not
know the applicable amount of restitution and agree that the amount will be
determined by the Court at sentencing.

5. Probation/Parole/Supervised Release Revocation. Defendant
understands that if he is presently on probation, parole, or supervised release in
another case, the conviction in this case may result in their revocation.

6. Supervised Release Defined. Supervised release is a period of time
following imprisonment during which Defendant will be subject to various
restrictions and requirements. Defendant understands that if he violates one or

more of the conditions of any supervised release imposed, he may be returned to

-2-
prison for all or part of the term of supervised release, which could result in
Defendant serving a total term of imprisonment greater than the statutory
maximum stated above.

7. Factual Basis of Guilt. | Defendant and the U.S. Attorney’s Office
agree and stipulate to the following statement of facts that need not be proven at
the time of the plea or sentencing:

On December 5, 2020, Defendant broke into Broadheads & Bullets, a federally

licensed gun dealer in Coldwater, Michigan, and stole the following firearms:

 

1. | Haskell Model JHP, 45 caliber pistol

 

2. | Haskell Model JHP, 45 caliber pistol

 

3. | HS Produkt IM METAL) Model XDM Elite, 9mm pistol

 

4. | Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

 

5. | Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

 

6. | Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

 

7. | HS Produkt (IM METAL) Model XD MOD, 45 caliber pistol

 

8. | HS Produkt (IM METAL) Model XD MOD2, 45 caliber pistol

 

9. | Smith & Wesson Model SW1911, 9mm pistol

 

 

 

 
8. The United States Attorney’s Office Agrees.

a. Dismissal of Other Counts/Charges. The U.S. Attorney’s
Office agrees to move to dismiss the remaining count (Count 2) of the Indictment
against Defendant at the time of sentencing. Defendant agrees, however, that in
determining the sentence, the Court may consider the dismissed count in
determining the applicable Sentencing Guidelines range, where the sentence should
fall within the applicable guidelines range, and the propriety of any departure from
the calculated guidelines range. By this agreement, Defendant does not concede
that an increased sentence or an upward departure is, in fact, warranted.

b. Acceptance of Responsibility. The U.S. Attorney’s Office
agrees not to oppose Defendant’s request for a two-level reduction of his offense
level for acceptance of responsibility under Section3E1.1(a) of the Sentencing
Guidelines. However, the U.S. Attorney’s Office reserves the right to object to
Defendant’s request if it subsequently learns of conduct by Defendant that is
inconsistent with the criteria set forth in the Commentary to Section 3E 1.1.

Should the Court grant a two-level reduction as provided herein, the Government
states that Defendant has assisted authorities in the prosecution of his own
misconduct by timely notifying it of his intention to enter a guilty plea, thereby
permitting the Government to avoid preparing for trial, and hereby moves the
Court to grant an additional one-level reduction if the adjusted offense level is 16 or

greater.
c. Prison Placement. The United States Attorney’s Office will not
object to a request by Defendant that the Court recommend that Defendant be
confined at any particular institution. Both parties acknowledge that the Bureau
of Prisons, in its sole discretion, decides prison placement and that, while the
Bureau often gives deference to a Court’s recommendation, the Bureau is not
required to follow the Court’s recommendation.

9. The Sentencing Guidelines. Defendant understands that, although
the United States Sentencing Guidelines (Guidelines) are not mandatory, the Court
must consult the Guidelines and take them into account when sentencing
Defendant. Defendant understands that the Court, with the aid of the presentence
report, will determine the facts and calculations relevant to sentencing. Defendant
understands that Defendant and Defendant’s attorney will have the opportunity to
review the presentence report and to make objections, suggestions, and
recommendations concerning the calculation of the Guideline range and the
sentence to be imposed. Defendant further understands that the Court shall make
the final determination of the Guideline range that applies in this case, and may
impose a sentence within, above, or below the Guideline range, subject to the
statutory maximum penalties described elsewhere in this Agreement. Defendant
further understands that disagreement with the Guideline range or sentence shall

not constitute a basis for withdrawal of the plea.
10. There is No Agreement About the Final Sentencing Guidelines Range.
Defendant and the U.S. Attorney’s Office have no agreement as to the applicable
Sentencing Guidelines factors or the appropriate guideline range. Both parties
reserve the right to seek any sentence within the statutory maximum, and to argue
for any criminal history category and score, offense level, specific offense
characteristics, adjustments and departures.

11. Waiver of Constitutional Rights. By pleading guilty, Defendant
gives up the right to persist in a plea of not guilty and the right to a speedy and
public trial by jury or by the Court. Asa result of Defendant’s guilty plea, there
will be no trial. At any trial, whether by jury or by the Court, Defendant would
have had the following rights:

a. The right to the assistance of counsel, including, if Defendant
could not afford an attorney, the right to have the Court appoint
an attorney to represent Defendant.

b. The right to be presumed innocent and to have the burden of
proof placed on the government to prove Defendant guilty
beyond a reasonable doubt.

G. The right to confront and cross-examine witnesses against
Defendant.

d. The right, if Defendant wished, to testify on Defendant’s own

behalf and present evidence in opposition to the charges,

hee
including the right to call witnesses and to subpoena those
witnesses to testify.

e. The right not to be compelled to testify, and, if Defendant chose
not to testify or present evidence, to have that choice not be used
against Defendant.

f. By pleading guilty, Defendant also gives up any and all rights to
pursue in this Court or on appeal any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other
pretrial motions that have been filed or could be filed.

12. FOIA Requests. Defendant hereby waives all rights, whether
asserted directly or by a representative, to request or receive from any department
or agency of the United States any records pertaining to the investigation or
prosecution of this case, including without limitation any records that may be
sought under the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of
1974, 5 U.S.C. § 552a.

13. The Court is not a Party to this Agreement. Defendant understands
that the Court is not a party to this agreement and is under no obligation to accept
any recommendation by the U.S. Attorney’s Office or the parties regarding the
sentence to be imposed. Defendant further understands that, even if the Court
ignores such a recommendation or imposes any sentence up to the maximum

established by statute, Defendant cannot, for that reason, withdraw his guilty plea,

-7.
and he will remain bound to fulfill all his obligations under this agreement.
Defendant understands that no one—not the prosecutor, Defendant’s attorney, or
the Court—can make a binding prediction or promise regarding the sentence
Defendant will receive, except that it will be within the statutory maximum.

14. This Agreement is Limited to the Parties. This agreement is limited
to the U.S. Attorney’s Office for the Western District of Michigan, and cannot bind
any other federal, state or local prosecuting, administrative or regulatory authority.
This agreement applies only to crimes committed by Defendant. This agreement
does not apply to or preclude any past, present, or future forfeiture or civil actions.

15. Consequences of Breach. If Defendant breaches any provision of this
agreement, whether before or after sentencing, the United States shall have the
right to terminate this agreement, or deny any or all benefits to which Defendant
would otherwise be entitled under the terms of this agreement. In the event that
the United States elects to terminate this agreement, the agreement shall be
considered null and void, and the parties shall return to the same position they
were in prior to the execution of this agreement, as though no agreement ever
existed. In such an event, Defendant shall remain liable for prosecution on all
original charges, and the United States shall be free to bring such additional
charges as the law and facts warrant. Defendant further agrees to waive and

forever give up his right to raise any claim that such a prosecution is time-barred if
the prosecution is brought within one (1) year of the breach that gives rise to the
termination of this agreement.

16. This is the Complete Agreement. This agreement has been entered
into by both sides freely, knowingly, and voluntarily, and it incorporates the
complete understanding between the parties. No other promises have been made,

nor may any additional agreements, understandings or conditions be entered into

unless in a writing signed by all parties or on the record in open court.

*Space Left Intentionally Blank*
Plea Agreement Signature Page
United States v. Nicholas Robert Gaglio, 1:21-CR-31 (PLM)

ANDREW BYERLY BIRGE
United States Attorney c

Uhlactt How F Duel,

Date LAUREN F. BIKSACKY
Assistant United States Attorney

I have read this agreement and carefully discussed every part of it with my
attorney. I understand the terms of this agreement, and I voluntarily agree to
those terms. My attorney has advised me of my rights, of possible defenses, of the
sentencing provisions, and of the consequences of entering into this agreement. No
promises or inducements have been made to me other than those contained in this
agreement. No one has threatened or forced me in any way to enter into this
agreement. Finally, I am satisfied with the representation of my attorney in this
matter.

)-§- 202 | Mee Ache
Date NICHOLAS ROBERT GAGLIO
Defendant

I am Nicholas Robert Gaglio’s attorney. I have carefully discussed every
part of this agreement with my client. Further, I have fully advised my client of
his rights, of possible defenses, of the sentencing provisions, and of the
consequences of entering into this agreement. To my knowledge, my client’s
decision to enter into this agreement is an informed and voluntary one.

7-8-2O02/ “hb ph

 

 

Date PARKER DOUGLAS
Attorney for Defendant

-10-
